DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/02/2020 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 7-8Sieber et al. (US 2003/0013801).
Regarding claims 1, 3, 4, Sieber discloses a concrete sealant (paragraph 0022) comprising polyolefin film, i.e. a planar carrier, (paragraph 0022) and a sealant onto the carrier (paragraph 0010) comprising calcium carbonate and silicates, i.e. active substance that is designed to be chemically reactive when brought into contact with water, such that the reactive substance is dissolvable from the carrier, (paragraph 0010). Given that the carrier of the Sieber is the same as claimed in present claims, it is clear that the carrier of Sieber would be flexible. 
Sieber does not explicitly disclose that the sealant is at least slightly water-permeable and has a permeability coefficient as recited in the instant claim. The water permeability, however, is considered to be an inherent characteristic of the instant invention. As the invention of Sieber comprises the same materials and structure, and is employed for the same purpose, absence evidence to the contrary, it is considered to have the same inherent slight water-permeable and a permeability coefficient. See MPEP 2112, Section II-V.
Regarding claim 5, Sieber discloses the sealant of claim 1, wherein the sealant comprises an adhesion promoter (paragraph 0010).
Regarding claim 7, Sieber discloses the sealant of claim 1, wherein Sieber discloses “For achieving this object a one-component sealant is proposed which is substantially free from volatile organic compounds, is based on a dispersion of vinyl polymers” (page 1, paragraph [0005]). Here “dispersion of vinyl polymers” is considered to meet the limitation of “one type of a dispersing phase” as recited in the instant claim.
Regarding claim 8, Sieber discloses the sealant of claim 1, wherein Sieber discloses that “Preferred organic fillers are…polyester-based polymeric plasticizers, 
This is considered to meet the limitation of “water-swellable polymer” as recited in the instant claim.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sieber et al. (US 2003/0013801) in view of Gerace et al. (US 5,223,106).
Regarding claim 6, Sieber discloses the sealant of claim 1, wherein Sieber discloses that “The sealant may comprise additives selected from inorganic fillers; organic fillers, especially plasticizers” (pages 1-2, paragraph [0010]).
Sieber does not disclose, however, that the plasticizers comprise elasticizers as recited in the instant claim.
Gerace cures the deficiency in Sieber by teaching “This invention relates to…sealant compositions” (col. 1, line 10) where “Plasticizers useful in the present invention include monomeric types selected to achieve desired characteristics such as proper gelation, fusion, and flow properties. Examples of such monomeric plasticizers include monomeric esters of phthalic, benzoic, succinic, adipic, sebacic, talic, lauric, azelaic, caprylic, hexanoic, phosphoric, oleic, glutaric, trimellitic and stearic acids. Specific plasticizers include dioctyl phthalate, ethylene glycol dibenzoate, dioctyl succinate, dibutyl sebacate; dibenzyl azelate; didecyl glutarate and similar compounds. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the elasticizers taught by Gerace as the plasticizers in the invention of Sieber. One having ordinary skill in the art would have been motivated to make such a selection in order to achieve the proper gelation, fusion, and flow properties in the sealant of Sieber, as taught by Gerace.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sieber et al. (US 2003/0013801) in view of Mussig et al. (US 2011/0067799).
Regarding claim 9, Sieber discloses the sealant of claim 1, wherein Sieber does not disclose that the carrier has a flat surface to which the sealant is applied.
Mussig cures the deficiency in Sieber by teaching an adhesive having “As carrier material it is possible to use polymeric films such as, for example, films of polyolefin” (page 5, paragraph [0078]).
Mussig teaches that “The adhesive of the invention may comprise absorbent fillers such as…polyvinyl alcohol, polyvinyl acetate” (page 3, paragraph [0043]).
Mussig teaches an embodiment where “two or more layers may be brought one above another by coextrusion, lamination or coating” (page 4, paragraph [0063]) and particularly “coextruded with the pressure-sensitive adhesive in a flat-film process” (pages 12-13, paragraph [0259]) where “The adhesive may be distributed uniformly over the carrier material” (page 4, paragraph [0072]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a flat carrier film in the sealant film of Sieber, as taught by Mussig. One having ordinary skill in the art would have been motivated to utilize a flat carrier film in the invention of Sieber in order to allow for a uniform coating thickness of the adhesive, as well as allow for different fabrication techniques, like coextrusion, as taught by Mussig.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sieber et al. (US 2003/0013801) in view of Fayne et al. (US 2013/0224446).
Regarding claim 10, Sieber does not disclose that the sealant has a minimum roughness on at least one flat side of the carrier, as recited in the instant claim.
Fayne cures the deficiency in Sieber by teaching “the sealant layer 419 is pattern applied to provide gaps in the sealant layer 419 which allow moisture to pass” (page 5, paragraph [0056]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a pattern (and thereby provide roughness) in the sealant of Sieber, as taught by Fayne. One having ordinary skill in the art would have been motivated to make such a selection in order to allow moisture to pass, as taught by Fayne, which would have been useful in articles employing concrete, as moisture is commonly used to cure concrete.
Regarding claim 11,
Fayne cures the deficiency in Sieber by teaching “A metal layer disposed upon an inner base layer 118 provides the required barrier properties. It has been found and is well-known in the prior art that by metallizing a petroleum-based polyolefin such as OPP or a petroleum based polyester such as PET reduces the moisture and oxygen transmission through the film by approximately three orders of magnitude” (page 2, paragraph [0026]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to metallize the carrier film in the sealant film of Sieber, as taught by Fayne. One having ordinary skill in the art would have been motivated to metallize the carrier film in the invention of Sieber in order to reduce the oxygen and moisture transmission by three orders of magnitude, as taught by Fayne, as such barrier properties would have been useful to ensure no additional moisture is absorbed from the environment.

Response to Arguments

Applicant's arguments filed 10/02/2020 have been fully considered but they are not persuasive. 
Applicant argues that the sealant of Sieber may have watery components in the wet state and this does not mean that the sealant is water permeable when wet. Further, applicant argues that Sieber does not disclose a permeability coefficient of at least 10-9 m/s as recited in amended claim 1. However, it is noted that given that Sieber discloses the same materials and structure, and is employed for the same purpose, all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).
Applicant argues that Fayne, Gerace and Mussig are all improperly combined with Sieber as none are directed toward concrete sealants. However, note that while Fayne, Gerace and Mussig do not disclose all the features of the present claimed invention, Fayne, Gerace and Mussig are used as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach a certain concept, namely Fayne teaches the sealant layer 419 is pattern applied to provide gaps in the sealant layer 419 which allow moisture to pass, Gerace discloses that monomeric elasticizers are useful in the present invention to achieve desired characteristics such as proper gelation, fusion, and flow properties and Mussig teaches employing a flat carrier film in the invention of Sieber in order to allow for a uniform coating thickness in combination with the primary reference, discloses the presently claimed invention.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR SHAH/Primary Examiner, Art Unit 1787